DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Information Disclosure Statements
Examiner has marked “considered” the references listed in each of the IDSs submitted on 21 Oct 20, 27 Aug 21, and 10 Feb 22.  It should be noted; however, that several of the foreign references submitted with the IDSs did not include a translation into English (even if it is just the abstract), and thus those foreign references have only been nominally considered, for example, but simply reviewing the drawings/figures.  If Applicant should want the Examiner to do more than nominal consideration for these particular foreign references, Examiner suggests Applicant supply the English translations for these, or at least an English translation of their abstracts.
Claim Interpretation
Regarding Claims 10 and 21, nothing in the pending claim set ever indicates that the packages have to be food items or that the merchant facilities have to specifically be food trucks or the like; thus it appears that mentioning a "lunch time" rather than a generic "predetermined time" is inadvertently overly limiting based on a single example from the specification (note that even if the packages ARE food items and/or the merchant facilities ARE food trucks or the like, "lunch time" still inadvertently eliminates other very well-known high-food-demand periods such as “breakfast time”, “dinner time”, and the like.  It should be further noted that a lunch time is not always a “set” period of time and many people eat lunch at different times on different days and at different times as other people and sometimes they skip eating lunch altogether, so for purposes of compact prosecution, Examiner is broadly interpreting “lunch time” to be pretty much any time period that puts the UAVs in a relatively higher demand than usual.  A broadening amendment is thus suggested but not required.
Claim Objections
Claims 4 and 17 are objected to because of the following informalities:  Firstly, each of these claims use the term “waiting”; however, none of the limitations of the pending claim set ever discuss a UAV “waiting”, and thus it appears that this should instead say “is positioned” or the like.  Secondly, since the preambles of each of these claims state “at least one of”, it appears that the “or” separating the 2nd-to-last option from the last option should instead be “and/or” to clearly indicate that more than one can occur.  Appropriate corrections are required.
Claims 5-6 and 18-19 are objected to because of the following informalities:  Claims 5 and 18 are dependent upon Claims 3 and 16, respectively, which each state that there is “synchronizing a takeoff of the first UAV”, but then Claims 5 and 18 discuss “launching the first UAV” instead of something like “executing the takeoff of the first UAV”, and then Claims 6 and 19 discuss “as the first UAV rises” and “as the first UAV ascends” without associating that rise/ascension with the takeoff (so these could be clarified if “rises” is made to say “ascends” for consistency, and if “as the first UAV ascends” were changed to “as the first UAV ascends during the takeoff”, or the like).  Otherwise, it is not proper to utilize inconsistent terminology to describe the same thing/action (i.e. takeoff vs. launching, rising vs. ascending).  Appropriate corrections are required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention of Claims 15-24 is directed to non-statutory subject matter.  These claims do not fall within at least one of the four categories of patent eligible subject matter because these claims are drawn to “at least one machine-accessible storage medium that provides instructions that, when executed by one or more machines, will cause the one or more machines to perform operations”; however, this machine-accessible storage medium that provides instructions that may be executed by one or more machines is not specifically described to be “non-transitory”, and thus it may in fact simply be signals per se and/or information in the form of data (i.e. software).  Per MPEP section 2106, subsection I, a claim that is directed to a signal per se or mere information in the form of data does not meet the statutory requirements of 35 USC 101.  Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3, 5-6, 9, 11-16, 18-20, and 22-24 (and Claims 4, 7-8, 10, 17, and 21 due to dependency) are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor), regards as the invention.  These claims are indefinite for the following reasons (appropriate corrections are required):
Claim 1’s preamble says “a method of controlling unmanned aerial vehicles (UAVs)…”, but none of the claimed method steps actually discuss controlling unless the control is meant to mean one or more of the “charging” and/or the “relocation”, but neither of those limitations ever actually discuss “control” so it's indefinite as to what constitutes the "control" aspect mentioned in the preamble (or whether there is perhaps a missing separate “control” step).
Claim 1 uses the phrase “operating in proximity to a terminal area”; however, “in proximity to” is a subjective indefinite term because what's considered "proximate" to one person may not be considered "proximate" to another person.  Additionally, the “charging” limitation of this claim states “charging a plurality of the UAVs on charging pads disposed in a staging array at the terminal area”, which appears to conflict with the preamble that previously states that the UAVs are “operating in proximity to a terminal area” rather than “operating in a terminal area”, thus adding further indefiniteness to the claim.
Claim 15 uses the term “the unmanned aerial vehicles (UAVs)”; however, this term lacks proper antecedent basis for use in this claim.  For purposes of compact prosecution, the Examiner is instead interpreting this term to instead be “
Claims 1 and 15 each use the phrases “a periphery of the staging array” and “peripheral loading pads of the staging array”; however, like “proximity” discussed above, “periphery”/“peripheral” is a subjective indefinite term because what's considered in a "periphery" to one person may not be considered in a "periphery " to another.
Claims 1 and 15 each include the limitation “wherein merchant facilities for preparing packages for delivery by the UAVs are disposed about a periphery of the staging array”; however, it is unclear as to how this limitation has anything to do with the claimed method/medium nor how it impacts the charging step it's included with (note that "for preparing packages for delivery by the UAVs" is clearly discussing intended uses of the UAVs at a later point in time that is not part of the claimed method/medium).  Perhaps this limitation could be moved to Claims 3 and 16, respectively, to eliminate this issue?
Claims 1 and 15 each include the phrase “interior charging pads of the staging array”; however, it is unclear as to whether the "interior charging pads of the staging array" are the same as the "charging pads disposed in a staging array" of the previous “charging” limitation (and if they are the same then this should instead read "the charging pads" instead of "interior charging pads") or if they are different (and if so, then the "charging pads disposed in a staging array" needs to be clearly differentiated from the "interior charging pads of the staging array").
Claims 1 and 15 each include the phrase “as the peripheral loading pads become available”; however, what determines when/why a peripheral loading pad is "available" versus "unavailable"?  Is it when it is empty?  Is it when it is empty and some other criteria is met as well?  Nothing defines this subjective term "available" and thus it renders these claims further indefinite.
Claims 1 and 15 each include the phrase “the UAVs are deemed sufficiently charged and ready for delivery missions”; however, like the “available” subjective indefinite term discussed above, what does the "deeming" here, what makes a certain charge "sufficient", and what makes a UAV "ready"?
Claim 2 includes the limitation “wherein the peripheral loading pads comprise charging circuitry for charging the UAVs”; however, if the peripheral loading pads comprise charging circuitry for charging the UAVs, then what constitutes the difference between the previously mentioned "charging pads" and/or "interior charging pads of the staging array" from the "peripheral loading pads of the staging array"?  In other words, all of these terms could still be simply called “charging pads” because even the loading pads can be considered charging pads given this limitation.  As such, it’s indefinite as to whether any of these terms are used synonymously with others of these terms (note that while the applicant may be their own lexicographer, it is proper to only call each claimed element by the same terminology consistently throughout the claims).
 Claims 3 and 16 each include the phrase “indicating that a first package of the packages is ready for delivery”; however, firstly, “ready for delivery” is a subjective indefinite phrase, so what criteria is utilized in determining that the first package is actually "ready for delivery"?  Secondly, the term "the packages" lacks proper antecedent basis for use in these claims.
 Claims 3 and 16 each include the phrase “a first UAV of the UAVs disposed on one of the peripheral loading pads”; however, independent Claims 1 and 15 each state that the UAVs are only relocated to peripheral loading pads as they "become available".  But what if none of the peripheral loading pads have become available?  Because there is no initial step of at least one of these peripheral loading pads becoming available, it's unclear as to how a first UAV has gotten to one of these pads already, not to mention that there is no initial step of one of the merchant facilities indicating that a first package is ready (as per the previous discussion above), so how can there be a response to this in the form of this limitation?
 Claims 3 and 16 each include the phrase “assigned to accept the first package for delivery” (per Claim 3) and “that will accept the first package for delivery” (per Claim 16); however, these limitations are unclear as to whether the assign/accept terms is/are referring to a particular peripheral landing pad, or is/are referring to the first UAV, or both.
 Claims 3 and 16 each include the phrase “the merchant attendant that loads the first UAV with the first package”; however, there is no step of describing that a particular merchant attendant is responsible for loading any particular UAVs, so it's indefinite as to whether this is meant to be the same merchant attendant involved in the prior "identifying" step or if these may in fact be different merchant attendants (particularly because it’s not known as to whether there is only one merchant attendant or if there are, or could be, a plurality of them).
 Claims 5 and 18 each include the phrase “when the merchant attendant reaches a threshold proximity”; however, "reaching a threshold proximity" is indefinite because it doesn’t describe what it is being measured relative to (in other words, there is nothing linking this limitation to the previous limitation about the proximity of the merchant attendant to the first UAV).  As such, it appears that this limitation instead needs to say "gets within a threshold proximity of the first UAV", or the like.
 Claims 6 and 19 each include the phrase “as the first UAV rises from the one of the peripheral loading pads”; however, the claims that these claims are dependent upon (i.e. Claims 3 and 16) only require the takeoff to become “synchronized” but they never actually discuss the takeoff definitively occurring.  Thus, it appears as though there is a missing critical step of the UAV actually taking off.
 Claims 6 and 19 each include the phrase “to maintain the connection point at a substantially constant height”; however, “substantially constant” is subjective and indefinite because what's considered "substantially constant" to one person may not be considered "substantially constant" to another person.
 Claims 9 and 20 each include the phrase “proximate to the terminal area”; however, “proximate” is subjective and indefinite because what's considered "proximate" to one person may not be considered "proximate" to another person.
 Claims 11-13 and 22-24 each include the phrases “the charging pads”, “first charging pad”, “another charging pad”, and/or “a new charging pad”; however, as stated previously above with regards to “interior charging pads of the staging array”, since even the loading pads per Claim 2 are described as being capable of charging, it is indefinite as to whether any of these terms are describing the same element (and if they are the same then they should all utilize the same terminology consistently), whether any one or more of these terms are describing one or more different elements (and if so, then they need to be more clearly differentiated from the other elements), or whether any one or more of these terms are describing one or more narrower subsets of one or more broader elements.
 Claims 11 and 22 each include the conditional limitation “when the first delivery mission is initially assigned to the first UAV”; however, this limitation is indefinite as it is not clear how this limitation ever occurs since there is never any definitive step claimed for initially assigning delivery missions to any particular UAV, so it's unknown as to "when" this would or could actually occur.
 Claims 11-12 and 22-23 each include the phrases “becomes obstructed” and/or “is obstructed”; however, “obstructed” is a subjective indefinite term because what's considered "obstructed" to one person may not be considered "obstructed" to another person.  For example, if just a small portion of something is blocked is it still considered "obstructed", or is this based on a percent of the total area that is blocked (i.e. if more than 50% of the area is blocked then it is obstructed and otherwise it is not obstructed), or does the entire thing need to be blocked in order for it to be considered obstructed?
 Claims 13-14 and 24 each include the term “sufficiently established”; however, this term is a subjective indefinite term because what’s considered “sufficiently established” to one person may not be considered “sufficiently established” to another person.
Claim Rejections - 35 USC § 102
Firstly, this application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Secondly, the following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-8, and 15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sills et al. (US 10336543, filed 29 Dec 16 and published 2 Jul 19), herein “Sills”.
Regarding Claims 1 and 15 (each independent), Sills discloses:
a method of controlling unmanned aerial vehicles (UAVs) (“a plurality of encoder UAVs in the item-storage environment”, Abstract, “one or more of the machines or vehicles may be robotic devices guided by computer control systems. Such machines or vehicles may be referred to as unmanned vehicles…unmanned vehicles exist for operation in the air”, Background Paragraphs 2-3, “a computer-implemented method”, Summary Paragraph 5) operating in proximity to a terminal area from which the UAVs are staged (“in large fulfillment warehouses…autonomous robots may engage in a sophisticated set of warehouse arrangement and fulfillment functions”, Detailed Description Paragraphs 12-13, “a plurality of UAVs may be deployed in a warehouse”, Detailed Description Paragraph 22, “warehousing system 170 may include the group of robotic devices 100. The group of robotic devices 100 could include one or more of various mobile components, such as…unmanned aerial vehicles (UAVs) 128”, Detailed Description Paragraph 39), the method (per Claim 1) / at least one machine-accessible storage medium that provides instructions that, when executed by one or more machines, will cause the one or more machines to perform operations (“a non-transitory computer readable medium having stored therein instructions, that when executed by a computing system, cause the computing system to perform functions is disclosed”, Summary Paragraph 6) (per Claim 15) comprising:
charging a plurality of the UAVs on charging pads disposed in a staging array at the terminal area (per Claim 1) / charging a plurality of “The group of robotic devices 100 may additionally include one or more fixed components positioned within a warehouse or other environment, such as…battery exchange/charging stations 126”, Detailed Description Paragraph 39, “some or all of the mobile components 110 within the group of robotic devices 100 may periodically receive charged batteries from a battery exchange station 126 equipped with multiple battery chargers…individual mobile robots may be configured to monitor their battery charge status. The robots may periodically send information to the central planning system indicating the status of their batteries. This information may then be used by the central planning system to schedule battery replacements for individual robots within the group of robotic devices when needed or convenient”, Detailed Description Paragraphs 49-50), wherein merchant facilities for preparing packages for delivery by the UAVs are disposed about a periphery of the staging array (“warehouse 160 in FIG. 1 may be an order fulfillment center of a retailer (i.e. e-commerce retailer). Accordingly, one or more items that are sold by the retailer may be stored in the warehouse 160. The items may be in individual packages and may be stored in bins and boxes that may be arranged on racks 124 located in the warehouse 160”, Detailed Description Paragraph 123, “inventory of the items stored in the warehouse 160 may be dynamic and may be updated as an item is delivered to or shipped from the warehouse 160”, Detailed Description Paragraph 126, “the selected UAV 1008 may be configured to deliver the item to a location determined by the global control system 150. The UAV 1008 configured to retrieve and deliver an item may be referred to as a “collector UAV””, Detailed Description Paragraph 160; also see Fig. 1); and
relocating the UAVs under their own propulsion from interior charging pads of the staging array to peripheral loading pads of the staging array as the peripheral loading pads become available and the UAVs are deemed sufficiently charged and ready for delivery missions (“some or all of the mobile components 110 within the group of robotic devices 100 may periodically receive charged batteries from a battery exchange station 126 equipped with multiple battery chargers…For instance, an AGV 112 with a weak battery may be controlled to move over to battery exchange station 126 where a robotic arm pulls a battery out from the AGV 112, puts the battery in a charger, and gives the AGV 112 a fresh battery…individual mobile robots may be configured to monitor their battery charge status. The robots may periodically send information to the central planning system indicating the status of their batteries. This information may then be used by the central planning system to schedule battery replacements for individual robots within the group of robotic devices when needed or convenient”, Detailed Description Paragraphs 49-50, “UAV 800 may include power system(s) 821. A power system 821 may include one or more batteries for providing power to the UAV 800. In one example, the one or more batteries may be rechargeable and each battery may be recharged via a wired connection between the battery and a power supply and/or via a wireless charging system, such as an inductive charging system that applies an external time-varying magnetic field to an internal battery”, Detailed Description Paragraph 114, “At the target location, the UAV 1100 may operate in hover mode. The UAV 1100 may then use the item retrieving system to release the item to at or near to the delivery location. Within examples, the delivery location may be a sorting station in the warehouse”, Detailed Description Paragraph 169).
Regarding Claim 7, Sills discloses the method of Claim 1, and Sills further discloses the method further comprising: scanning a code disposed in or on the first package to match or validate a first delivery mission for the first package to the first UAV, wherein the code is associated with the first delivery mission (“the computer control system may send the order request and the information indicative of the ordered items (i.e., the specific rack that each ordered item is stored in and the UIDs of the ordered item) to one or more robotic devices. For instance, the robotic device may be UAV. The UAV may be configured to fly to a rack identified by the computer control system. At the rack, the UAV may identify an ordered item. For instance, the UAV may be equipped with a device (also referred herein to as an “encoder”) that is configured to read from and/or write to (“encode”) the identifier device attached to the ordered item. Accordingly, the UAV may use the read/write device to read data from the identifier devices attached to the items in order to identify the ordered item from the myriad of items that may be stored on a rack. The UAV may compare the UIDs that it reads from the items' identifier devices to the UID(s) of the ordered item(s)”, Detailed Description Paragraph 18).
Regarding Claim 8, Sills discloses the method of Claim 7, and Sills further discloses that scanning the code comprises one of: scanning an optical code adhered to the first package with an onboard camera disposed on the first UAV after the first package is attached to the first UAV; or scanning a radio frequency identifier (RFID) disposed in or on the first package with an RFID reader disposed on the first UAV (“Example embodiments may provide for a method and systems for selective encoding of items in a warehouse using unmanned aerial vehicles (UAVs). For example, an identifier device, such as a Radio-Frequency Identification (RFID) tag, may be attached to each item in a warehouse. More generally, the identifier device may be any device that can identify the item that it is co-located with by, e.g., including stored information that identifies the item, such as a Unique Identification Number (UID)”, Detailed Description Paragraph 16).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 11-14, and 22-24 are rejected under 35 U.S.C. 103 as being obvious over Sills.
Regarding Claim 2, Sills discloses the method of Claim 1, but Sills remains silent that the peripheral loading pads comprise charging circuitry for charging the UAVs.  However, Sills discloses that the layout of the warehouse described: (a) can include a plurality of fixed-location battery changing stations 126, (b) can be optimized for the tasks required in the warehouse by running simulations to figure out the best locations for the fixed components within the space available, and (c) is merely one example environment used for illustration purposes but other environments could obviously be envisioned by one of ordinary skill in the art (“The foregoing summary is illustrative only and is not intended to be in any way limiting. In addition to the illustrative aspects, embodiments, and features described above, further aspects, embodiments, and features will become apparent by reference to the figures and the following detailed description and the accompanying drawings”, Summary Paragraph 8, “Exemplary methods and systems are described herein. It should be understood that the word “exemplary” is used herein to mean “serving as an example, instance, or illustration.” Any embodiment or feature described herein as “exemplary” or “illustrative” is not necessarily to be construed as preferred or advantageous over other embodiments or features. More generally, the embodiments described herein are not meant to be limiting. It will be readily understood that certain aspects of the disclosed systems and methods can be arranged and combined in a wide variety of different configurations, all of which are contemplated herein”, Detailed Description Paragraph 11, “a warehouse environment is shown here with certain types of fixed components and structures, but other types, numbers, and placements of fixed components and structures may be used in other examples as well”, Detailed Description Paragraph 33, “Within examples, certain of the fixed components 120 may be installed before deployment of the rest of the group of robotic devices 100. In some examples, one or more mobile robots may be brought in to map a space before determining placement of certain fixed components 120, such as the pedestal robots 122 or battery exchange stations 126. Once map information is available, the system 170 may determine (e.g., by running simulations) how to layout the fixed components within the space available. In certain cases, a layout may be chosen to minimize the number of fixed components needed and/or the amount of space used by those components”, Detailed Description Paragraph 40).  As such, it appears to be merely a matter of obvious design choice for any particular fixed-location elements within the warehouse to have, or to serve as, additional battery changing/charging stations, as is obvious over Sills, in order to provide additional functionality to sorting stations that particular UAVs might travel to regularly depending on the needs of the warehouse, thus eliminating the need for or reducing the number of required fixed-location battery changing/charging stations in the warehouse that might only have a single functionality and/or may already be maximumly utilized/full.
Regarding Claims 11-12 and 22-23, Sills discloses the method of Claim 1 and the at least one machine-accessible storage medium of Claim 15, respectively, but Sills remains silent regarding:
further (per Claims 11-12) / further providing instructions that, when executed by the one or more machines, will cause the one or more machines to perform further operations, (per Claims 22-23) comprising:
assigning a first charging pad of the charging pads to the first UAV for charging the first UAV upon return of the first UAV to the terminal area after delivering the first package, wherein assignment of the first charging pad is included in a first delivery mission of the delivery missions when the first delivery mission is initially assigned to the first UAV (per Claims 11 and 22);
reassigning the first UAV to another charging pad of the charging pads while the first UAV is approaching the terminal area or after arrival at the terminal area, if the first charging pad becomes obstructed subsequent to initially assigning the first delivery mission to the first UAV (per Claims 11 and 22); wherein reassigning the first UAV to another charging pad of the charging pads comprises: identifying by the first UAV upon return to the terminal area that a visual pattern on the first charging pad is obstructed, wherein the first UAV uses an onboard camera; and selecting or requesting by the first UAV a new charging pad in response to identifying that the visual pattern is obstructed (per Claims 12 and 23, dependent upon Claims 11 and 22, respectively).
However, these limitations are obvious in view of Sills, because it merely automating a known manual task.  Vehicles, to include UAVs, that are manually controlled and have a desired destination position (such as specific assigned parking spaces or a specific assigned charging station) are known to be able to visually support (using imaging sensors of the vehicle, like a camera designed to help a driver park while reversing, or images relayed from a UAV back to the remote operator to help them identify a target landing pad, and when the vehicle is manned by the operator, then the operator can often do this themselves with their own eyes instead of or in addition to utilizing one or more onboard cameras) bringing the vehicle into its desired destination position, that is, unless that desired destination position is already taken or blocked off for some reason, and in that situation, the operator will obviously find a new desired destination position, such as a new parking space or a new charging station.  And if for example a new parking space or a new charging station requires “permission” to use it (like in the case of them being “assigned”), it’s also obvious for that operator to request permission to use it prior to doing so.  As such, these claims are simply drawn to automating that particular known my-spot-is-taken-so-I-need-to-find-a-new-spot task for a UAV.  Therefore, these claims would have been obvious to one having ordinary skill in the art at the time the invention was filed, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.
Regarding Claims 13-14 and 24, Sills discloses the method of Claim 1 and the at least one machine-accessible storage medium of Claim 15, respectively, but Sills remains silent regarding:
further (per Claims 13-14) / further providing instructions that, when executed by the one or more machines, will cause the one or more machines to perform further operations, (per Claim 24) comprising:
landing the first UAV on a first charging pad of the charging pads upon return to the terminal array after delivery of the first package; and pulsing one or more vertical lift motors of the first UAV to wiggle the first UAV on the first charging pad, if a charging connection between the first UAV and the first charging pad is not sufficiently established upon landing (per Claims 13 and 24); and
driving the one or more vertical lift motors to hop the first UAV up and down on the first charging pad if wiggling the first UAV does not sufficiently establish the charging connection (per Claim 14, dependent on Claim 13).
However, these limitations are obvious in view of Sills, because it merely automating a known manual task.  Vehicles, to include UAVs, that are manually controlled and are charged when the operator desires them to be charged by establishing a charging connection are indisputably known, as is the idea of manually controlling the vehicle to wiggle and/or hop (or repeatedly move forward and backward or side-to-side in the case of ground-based vehicles) over the charging connection, if the connection is not proper or ideal, at least until the charging connection becomes proper or ideal.  As such, these claims are simply drawn to automating that particular known charging task for a UAV.  Therefore, these claims would have been obvious to one having ordinary skill in the art at the time the invention was filed, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.
Allowable Subject Matter
Firstly, Claims 3 and 16 (and Claims 4-6 and 17-19 due to their dependency on Claims 3 and 16) would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The prior art of record fails to disclose, teach, suggest, or render obvious the combination of elements found in Claims 3 and 16 (in combination with the elements found in independent Claims 1 and 15, which these claims are dependent upon), particularly: in response to one of the merchant facilities indicating that a first package of the packages is ready for delivery, identifying to a merchant attendant a first UAV of the UAVs disposed on one of the peripheral loading pads assigned to accept the first package for delivery; and synchronizing a takeoff of the first UAV with an approach of the merchant attendant that loads the first UAV with the first package.
Secondly, Claims 9 and 20 (and Claims 10 and 21 due to their dependency on Claims 9 and 20) would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The prior art of record fails to disclose, teach, suggest, or render obvious the combination of elements found in Claims 9 and 20 (in combination with the elements found in independent Claims 1 and 15, which these claims are dependent upon), particularly: reserving flight altitude slices proximate to the terminal area for incoming UAV traffic, outgoing UAV traffic, and intra-facility UAV traffic; and dynamically adjusting the flight altitude slices between the incoming UAV traffic, the outgoing UAV traffic, and the intra-facility UAV traffic based upon demand by the UAVs.
Conclusion
The Examiner has cited particular paragraphs in the reference applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
It is also noted that despite the Sills reference being a published US patent, the Examiner provided the citations used in the prior art rejections above as specific paragraph numbers from specific sections of the disclosure, rather than using the more commonly used method of citing columns and line numbers.  The Examiner believes that the current method for providing these citations is easier for cross-referencing the limitations and the most relevant portions of the prior art; however, if the Applicant would prefer the column and line number method in any future correspondence, the Examiner would be happy to do so if this request is indicated in Applicant’s reply to this Office action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1700hrs, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS E WORDEN/Primary Examiner, Art Unit 3663